Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-6 and 8-27 are pending. Claim 1 is amended and claims 23, 26 and 27 are canceled. Claims 28-31 are new. Claims 1-6, 8-22, 24, 25 and 28-31 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues:
The system coordinates the timely execution of update information pertinent to the transaction, in a multi-instrument transaction environment. The reasons for allowance of USPAT 10,726,485 include avoiding wasting of computer resources in processing orders. Similarly, the current claims conserve network resources by coordinating the timely communication of update information pertinent to the instrument transaction.
		In response, while the claims recite the use of a computer and associated 		elements to provide update information it is unclear how resources are 	conserved by these actions. Additionally, the update information appears 
It is not feasible for third parties (e.g. parties that are not the target entity), who can be party to many instrument transactions, to track the reporting of the release date(s) for each target entity of each instrument transaction to which they are a party. This presents a network challenge and in particular presents the need to route the information through the communication network to inform the third parties of the update information (e.g. the release date, the instrument value) as soon as possible after it becomes available.
	In response the examiner asserts that the tracking of information is not a network challenge but a business challenge. Tracking and updating information is not a novel concept.
Performing such tasks can be time consuming which can result in the confirmations not being received in a timely manner. This presents a network challenge and in particular presents the need to route the information through the communication network to inform the parties to the instrument transaction of confirmation of acceptance by the other parties of transaction features or
calculated values that are not know at the generation date of the instrument transaction as soon as possible after such confirmation becomes available.
	In response the examiner notes MPEP 2106.05(f)(2):  "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-6, 8-22, 24, 25 and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	An instrument transaction computer system for coordinating settlement execution of an instrument transaction in a multi-instrument transaction environment by facilitating timely update information exchange between an instrument transaction seller computer and an instrument transaction purchaser computer, in order to optimize use of network resources of a communications network between the instrument transaction computer system, the instrument transaction seller computer and the instrument transaction purchaser computer, the instrument transaction for a target instrument when a release date and a maturity date are on different days, the target instrument having an instrument value, the instrument value being unknown before the release date, the system comprising:
	a computer processor; and
	a non-transitory computer memory coupled to the computer processor and operable to store instructions executed by the computer processor, execution of the instructions by the computer processor cause the computer processor to process the instrument transaction by performing steps comprising:
	obtaining, by the computer processor, a first set of rules of the instructions that define as an output the instrument transaction as a function of the target instrument of a target entity and a set of transaction features, the instructions for the instrument transaction further including a set of settlement rules, a set of premium rules that define an output premium value as a function of the target instrument and a set of execution rules, such that known values of the transaction features include a start date and the maturity date and unknown values of the transaction features include the instrument value and the release date, wherein the start date is a date defined to precede the release date, the maturity date is a date defined to postdate the release date and the release date is a date at which the instrument value becomes available, such that the release date is unknown at a generation date of the instrument transaction; 
	generating on the generation date, by the computer processor, the instrument transaction by evaluating the target instrument and the known values of the set of transaction features against the first set of rules;
	executing the generated instrument transaction using the execution rules by:
		receiving, by the computer processor, update information including at least
	one of a reported value of the target instrument and the release date from the
	communications network from a reporting entity, the reporting entity being at 	least one of the target entity and a third party service provider;
		identifying a subscribing party for the update information, the subscribing
	party being at least one of the instrument transaction seller computer and the
computer; 
		communicating the update information, by the computer processor, to the 	subscribing party using the communications network, such that said 	communicating uses a specific network connection as a network path of the 	communications network from the reporting entity to the subscribing party via the 	instrument transaction computer system;
		controlling, by the computer processor, the determination of a 	settlement value with respect to the maturity date by evaluating the instrument 	value against the set of settlement rules of the instrument transaction; and
		controlling, by the computer processor, communication of the settlement 	value based on the execution rules of the instrument transaction in order to 	implement said settlement by sending on the communications network the 	settlement value and the premium value to at least one of the instrument 	transaction seller computer, the instrument transaction purchaser computer and 	a target entity of the target instrument, the settlement value and the premium 	value used for facilitating payment between the instrument transaction seller and 	the instrument transaction purchaser on or after the release date;
		wherein the maturity date and the release date are decoupled from one 	another as the release date and the maturity date are on different days.

	The abstract idea is related to certain methods of organizing human activity, fundamental economic practices including hedging or mitigating risk. According to the specification at 0007 states that the instrument transaction can be used to directly 
	This judicial exception is not integrated into a practical application because the abstract idea merely adds the words "apply it" or the like with the abstract idea, or mere instructions to implement the abstract idea on a computer. The additional limitations (underlined) detail the computer implementation but as a whole do not add more to the process beyond generally linking the process to a particular technological environment. 	The computer elements are recited at a high level of generality and there is nothing in the specification that shows them to be any more than generic computer elements. Whether the additional elements elevate the abstract idea to a practical application is addressed in the response to arguments above but nonetheless the examiner asserts that the mere implementation by computer is not enough to integrate the abstract idea into a practical application per MPEP 2106.05(a)(I) Return Mail.
	The amended limitations regarding the specific network and network path do not appear to obviate the rejection as the limitations do not show the significance of these elements beyond the obvious transmission of data.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations merely add the word “apply it”, or the like, with the abstract idea, or mere instructions to implement the abstract idea on a computer. And there are no further additional limitations beyond the computer elements that may be considered more than what is well-understood, routine and conventional because the only other additional elements are the computer elements and these elements merely perform conventional activities Symantec and determining an estimated outcome and setting a price per OIP Techs.
	The dependent claims merely narrow the abstract idea and thus do not cure the deficiencies noted above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694